v(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Vista la moción de desestimación presentada por los demandantes apelados y la oposición de los demandados apelantes, en la cual hacen constar que la transcripción de evidencia ya ha sido preparada y que dos o tres días después de vencida la última prórroga concedí-dales han radicado una moción solicitando de la Corte de Distrito de Guayama que acepte y apruebe dicha transcripción de evidencia, mo-ción esta última que según se desprende de la certificación acompa-ñada a dicha oposición no ha sido aun resuelta por la referida corte de distrito, no ha lugar a la desestimación solicitada, sin perjuicio de que los apelados reproduzcan su moción para desestimar en caso de que la Corte de Distrito de Guayama se niegue a aprobar la aludida transcripción de evidencia.